DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 12/15/2020 have been entered.
Response to Arguments
Applicant’s arguments, filed 12/15/2020, have been fully considered.  
Applicant first traverses the rejections of claims under 35 U.S.C. 103(a).  In particular, Applicant argues that only “specific concentrations of monoalcohol/aceteone/glycerin result in a stable, thickened composition when polyacrylamide is added” whereas “other concentrations do not” and, as such, Bernstein – which does not teach polyacrylamide – “cannot teach or suggest anything regarding the invention compositions and specific amounts of monoalcohol/aceteone/glycerin which, when polyacrylamide is added to them, provide a stable thickened composition” (Applicant Arguments, Page 7).  
The argument is not found persuasive.  At the outset, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  In the instant case, Bernstein teaches a composition comprising a monoalcohol/aceteone/glycerin in the instantly claimed amounts wherein it would have been obvious to further include polyacrylamide (in an optimized amount) as a thickener in view of Klein et al and Abrahamson
However, it is found persuasive that – in the instant formulations – compositions wherein the weight ratio of glycerin to acetone is at least 1:1.2 result in stable, thickened compositions whereas compositions having a weight ratio of glycerin to acetone that is less than 1.12 do not result in stable, thickened compositions (Specification Page 15, Table 3).  While this limitation is recited in claim 1, the claim also embraces compositions wherein the weight ratio of glycerin to acetone is less than 1:1.2 and, indeed, dependent claim 14 is drawn to compositions of claim 1 wherein the weight ratio of glycerin to acetone is about 0.9 to 1.4.
In view of all of the foregoing, the claims are not considered to be drafted commensurate in scope with the unexpected results and, as such, the rejection of claims is MAINTAINED.
Applicant further traverses the rejection of claims on the grounds of obvious type double patenting.  In particular, Applicant argues that the related patents can comprise “may different elements” (Applicant Arguments, Page 9).  The arguments are not found persuasive.  Each of the patents teach compositions comprising ethanol, glycerin, a polymeric thickener (wherein it would have been obvious to select polyacrylamide), and acetone (or which may comprise acetone) which can be essentially free of water.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10, 12-14 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
Instant claim 1 is drawn to a composition comprising about 10% to about 60% glycerin and about 20% to about 45% acetone wherein the glycerin and acetone are present in a glycerin to acetone weight ratio of at least about 1.2.
Based on the recited amount of acetone, is unclear how the composition can comprise 10% to 23% glycerin while maintaining a glycerin to acetone weight ratio of at least about 1.2.  For example, including the lowest amount of acetone (i.e., about 20%) would require about 24% glycerin at a glycerin to acetone weight ratio of at least about 1.2.
Claim 14, which depends from claim 1 and further recites that the glycerin and the acetone are present in a glycerin to acetone weight ratio from about 0.9 to about 1.4 is further rejected.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 10, 12-13 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernstein (US 4,735,798; of record) in view of Klein et al (US 4,412,027; of record) and Abrahamson (US 6,582,684; of record).
As amended, instant claim 1 is drawn to a composition for removing nail polish, said composition comprising a co-mixture that consists of:
(a)	about 20% to about 45% by weight of the co-mixture of a C2-C3 mono alcohol (more specifically, ethanol (claims 8 and 12));
(b)	about 10% to about 60% by weight of the co-mixture (more specifically, no more than 55% by weight (claims 13-14), no more than 45% by weight (claim 2), and even more specifically, no more than 20% by weight (claim 3))  glycerin;
(c)	about 20% to about 45% acetone; and
(d)	polyacrylamide;
wherein:
the glycerin and acetone are present in a glycerin:acetone weight ratio of at least about 1.2 (but, more specifically, no more than about 3.0 (claim 4)); 
the glycerin and C2-C3 mono alcohol are present in a glycerin:C2-C3 mono alcohol weight ratio of about least about 0.6 (claims 10 and 12-13); and
the composition is essentially free of water (wherein, as defined by the Specification, essentially free “means… less than about 3%” (Paragraph 0013) wherein the term about means “within 10% of the indicated number” (Paragraph 0012)).
Bernstein (at Column 1, Lines 30-36) teaches “[a] nail polish remover composition” (Abstract) comprising:
(a)	5-20% ethanol;
glycerin; and
(c)	30-60% acetone;
As such, Bernstein teaches a nail polish remover comprising each of ethanol, glycerin and acetone in amounts that overlap the instantly claimed amounts and ratio of glycerin to ethanol (as recited by claims 1-4, 8, 10 and 12-13).  However, the composition of Bernstein differs from the instantly claimed composition in the following ways:
(1)	the composition of Bernstein does not comprise polyacrylamide;
(2)	the glycerin and acetone are not present in a glycerin:acetone weight ratio of at least about 1.2 in the composition of Bernstein; and
(3)	the composition of Bernstein comprises 5-20% water.	
Yet, as to (1): as taught by Klein et al, it has been “observed when working with ordinary nail polish removers that the runny product first has a potential to spill upon clothing or furniture thus damaging the finish of both” (Column 1, Lines 44-47) and, “[t]herefore, there exists a need to prepare a thickened” nail polish remover (Column 1, Lines 53-54).
And, as taught by Abrahamson, polyacrylamides are known thickening agents useful in related nail polish formulations (Column 4, Line 51).
As such, it would have been prima facie obvious to a person of ordinary skill in the art to further include polyacrylamide in the composition of Bernstein.  It would have been obvious to do so in order to provide a thickened composition that is not runny, with a reasonable expectation of success.
As to (2): as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the concentration of ingredients in a formulation (and thus, the ratio of ingredients) is clearly a result-effective variable.  Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentration of glycerin and solvent to include in the formulation in order to best achieve the desired results. 
And, as to (3): as further discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775 (Fed. Cir. 1985)).
In the instant case, the claimed amount of water (i.e., less than 3.3%) is considered to be sufficiently close to the prior art disclosure of 5% water so as to be prima facie
Based on all of the foregoing, instant claims 1-4, 8, 10 and 12-13 are rejected as prima facie obvious.
Instant claim 7 is drawn to the composition of claim 1 wherein the polyacrylamide is present in a concentration of about 0.75% to 7.5% by weight.
For the same reasons discussed above, it would have been obvious to determine the optimal amount of polyacrylamide in the formulation in order to provide a desirable viscosity.
As such, instant claim 7 is also rejected as prima facie obvious.
New claims 21-22 are drawn to the composition of claims 1 and 3 respectively wherein the amount of C2-C3 mono alcohol is about 25% to about 45% by weight of the co-mixture.
As discussed above, Bernstein (at Column 1, Lines 30-36) teaches “[a] nail polish remover composition” (Abstract) comprising 5-20% ethanol.
In the instant case, the claimed amount of C2-C3 mono alcohol of 22.5% (i.e., about 25%) is considered to be sufficiently close to the prior art disclosure of 20% ethanol so as to be prima facie obvious.
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernstein (US 4,735,798; of record) in view of Klein et al (US 4,412,027; of record) and Abrahamson (US 6,582,684; of record) as applied to claims 1-4, 7-8, 10, 12-13 and 21-22 above, in further view of Malhotra (Newer, Safer way to Remove Nail Polish, available online at https://www.livinghealthy.com/articles/newer-safer-way-to-remove-nail-polish, 6/31/2016; of record).
Instant claims 5-6 is drawn to the composition of claim 1 further comprising a suspended solid phase that includes one or more abrasive compounds (claim 5), more specifically water-claim 6), even more specifically wherein the abrasive compound is sugar (as elected by Applicant).
As taught by Malhotra, one known “Lacquer Remover blends Italian mandarin essential oil and sugar (both natural solvents) to gently lift color” (Page 1).
As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
As such, instant claims 5-6 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 12-14 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,869,820.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘820 Patent similarly claims a composition comprising at least about 30% by weight of a C2-C3 monoalcohol and about 30-60% by weight glycerin (claim 1), an acrylamide thickener (claims 11-12) and an abrasive compound (claims 5-6) which are essentially free of water (claim can be essentially free of acetone (claim 13) and, as such, need not be essentially free of acetone.
Claims 1-8, 10, 12-14 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10,864,386.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘386 Patent similarly claims a composition comprising about 10-65% by weight of a monoalcohol, about 15-60% by weight glycerin, and about 20-85% by weight acetone (claim 1) a polymeric thickening agent (claim 11) and an abrasive (claims 7-8) which is essentially free of water (claim 3).  
Claims 1-8, 10, 12-14 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 10,912,724. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘610 Application similarly claims a composition comprising ethanol (claim 14), glycerin (claim 13), an acrylamide thickener (claim 16) and an abrasive compound (claims 5-6) which are essentially free of water (claim 11).  Furthermore, the compositions can be essentially free of acetone (claim 10) and, as such, need not be essentially free of acetone.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611